PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EDWARD P. SPRINGER, a minor, by
his parents and next friends, Edward
and JoAnne Springer; EDWARD
SPRINGER; JOANNE SPRINGER,
Plaintiffs-Appellants,

v.

THE FAIRFAX COUNTY SCHOOL
                                                                      No. 97-1482
BOARD,
Defendant-Appellee,

and

ROBERT SPILLANE, officially as
Superintendent, Fairfax County
Public Schools,
Defendant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, Chief District Judge.
(CA-95-1789-A)

Argued: December 1, 1997

Decided: January 23, 1998

Before WILKINSON, Chief Judge, JONES, United States District
Judge for the Western District of Virginia, sitting by designation,
and MICHAEL, Senior United States District Judge for the
Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Jones and Senior Judge Michael joined.
COUNSEL

ARGUED: Michael Jeffrey Eig, BOGIN & EIG, Washington, D.C.,
for Appellants. Thomas John Cawley, HUNTON & WILLIAMS,
McLean, Virginia, for Appellee. ON BRIEF: Matthew B. Bogin,
Helen Goff Foster, BOGIN & EIG, Washington, D.C., for Appellants.
John F. Cafferky, Arthur E. Schmalz, HUNTON & WILLIAMS,
McLean, Virginia, for Appellee.

_________________________________________________________________

OPINION

WILKINSON, Chief Judge:

Edward Springer and his parents seek reimbursement from the
Fairfax County School Board for tuition paid to a private school in
which the Springers enrolled Edward after he failed the eleventh
grade. The School Board determined that Edward was not suffering
from a "serious emotional disturbance," as the Springers claim, and
that he was therefore ineligible for special education services under
the Individuals with Disabilities Education Act, 20 U.S.C. § 1415
("IDEA"). The district court upheld the State Review Officer's deter-
mination that Edward was not disabled and that his parents were not
entitled to tuition reimbursement. Because the applicable IDEA regu-
lations do not equate mere juvenile delinquency with a "serious emo-
tional disturbance," we affirm.

I.

During most of his years in the Fairfax County school system,
Edward Springer demonstrated no need for special educational ser-
vices. He progressed successfully from grade to grade in regular edu-
cation programs. Throughout elementary school his grades were
consistently average or above average. He attended a private school
from seventh to ninth grade and received no special education ser-
vices there. When he returned to Fairfax County schools for his tenth
grade year, he enrolled in regular education classes at McLean High
School and attained a C+ grade point average. Throughout this period,
Edward maintained positive relationships with his teachers and peers.

                    2
During high school he participated in a church group, the Boy Scouts,
and the McLean High School wrestling team.

Edward developed significant behavioral problems in his eleventh
grade year. He was arrested in August 1993 for possessing burglary
tools and tampering with an automobile, offenses for which he was
sentenced to one year probation, fifty hours of community service,
and a suspended fine of $2,500. Edward would frequently sneak out
of his parents' house and stay out all night with friends. He stole from
his parents and others. He regularly used marijuana and alcohol.
Edward often broke school rules and had a high rate of absenteeism.
He was disciplined for driving recklessly on school property, cutting
classes, forgery, leaving school grounds without permission, and
fighting. Towards the end of the eleventh grade, Edward and his
friends stole a fellow student's car. Edward kept the car for a week
of joy-riding. In connection with this episode he was sentenced to
probation until his eighteenth birthday.

Although he continued to score in the average to superior range of
intellectual ability on standardized tests, Edward's eleventh-grade
performance suffered because he cut class and frequently failed to
complete assignments. During his week of joy-riding, he skipped
school and missed his final exams, causing him to fail three of his
seven courses for the year. His teachers, his mother, and Edward him-
self agreed that these difficulties resulted from truancy, lack of moti-
vation, and poor study habits. At the time, Edward recognized that
with more effort he could obtain above average grades.

In response to his behavioral problems the Springers enrolled
Edward in September 1994 in the New Dominion School, a private
residential school located in Dillwyn, Virginia. The Springers
requested that the School Board fund this placement, claiming that
Edward exhibited a serious emotional disturbance, a qualifying dis-
ability under IDEA. See 34 C.F.R. § 300.7(a)(1). A Fairfax County
special education eligibility committee evaluated Edward's condition
and determined that his behavior indicated a conduct disorder that did
not qualify as a serious emotional disturbance. Thus the committee
ruled that Edward was ineligible for special education services and
tuition reimbursement.

                    3
The Springers requested a local due process hearing, which took
place on February 9, 1995. The Local Hearing Officer ("LHO") ren-
dered his decision on March 16, 1995. Relying exclusively on a letter
written by a psychiatrist, Dr. Joseph Novello, to the Juvenile Court at
the time of Edward's second brush with the law, the LHO found that
Edward suffered from a conduct disorder and a dysthymic disorder (a
moderate depressive disorder). Edward's "inability to get along with
his teachers and fellow students and to abide by school rules" was
deemed consistent with these diagnoses. The LHO concluded, without
elaboration, that Edward "should be considered`seriously emotion-
ally disturbed' rather than merely `socially maladjusted,'" and that he
thereby qualified for special education services. Finding that Edward
was making educational progress at the New Dominion School, the
LHO ordered the School Board to reimburse the Springers for tuition
there.

The School Board appealed to a State Review Officer ("SRO"),
who reversed the LHO and found that Edward did not meet the
criteria for a seriously emotionally disturbed student under state and
federal special education regulations. The SRO primarily questioned
the LHO's reliance on the letter from Dr. Novello. First the SRO
noted that this letter was originally written at the Springers' request
to persuade a juvenile court judge to sentence Edward to three weeks
in a camp in Idaho rather than incarceration for the theft of another
student's car. The SRO noted that Dr. Novello had never testified in
person to elaborate on "[t]he sketchy, incomplete description and
evaluation of the Student's makeup" in the letter. The SRO concluded
that this sketchiness and incompleteness and "the casual reference to
his `clinical diagnosis,' all render [the letter] insufficient in detail and
dignity to use as the LHO did, which was to supply the theoretical
underpinning of a qualifying factual finding of disability."

Most critically, the SRO pointed out the abundant psychological
evidence that Edward did not have a serious emotional disturbance --
evidence that was not even mentioned by the LHO. Several separate
evaluations of Edward had uniformly supported the conclusion that,
while Edward was "socially maladjusted" and had a "conduct disor-
der," he exhibited no symptoms of a serious emotional disturbance.
In the face of this evidence, the SRO could not accept the LHO's con-

                      4
clusory assertion that Edward should be considered"seriously emo-
tionally disturbed" rather than merely "socially maladjusted."

The Springers filed suit in district court, seeking reversal of the
SRO's decision. At this point, they sought to supplement the adminis-
trative record with live testimony from Dr. Novello, although at the
state-level review they had represented "that the probable delays and
inconvenience in scheduling" his participation (and that of another
doctor) "outweigh the need for what they can contribute." The district
court granted the School Board's motion in limine, disallowing Dr.
Novello's testimony as "additional evidence" under 20 U.S.C.
§ 1415(e)(2). The district court found that Dr. Novello had in fact
been available to testify throughout the administrative proceedings
and ruled that the Springers would have to live with their repeated
decisions not to call him. Further, given that Dr. Novello had not
examined Edward since before Fairfax County's initial eligibility
committee meeting, the district court determined that any testimony
the doctor could offer would not qualify as "additional" under the stat-
ute.

The district court thus agreed with the SRO that Edward was not
seriously emotionally disturbed. The court therefore ruled that the
School Board was not required to reimburse the Springers for tuition
at the New Dominion School. The Springers now appeal.

II.

A student becomes eligible for special education services if he suf-
fers from a "serious emotional disturbance":

          (i) The term means a condition exhibiting one or more
          of the following characteristics over a long period of time
          and to a marked degree that adversely affects a child's edu-
          cational performance--

          (A) An inability to learn that cannot be
          explained by intellectual, sensory, or health fac-
          tors;

                    5
          (B) An inability to build or maintain satisfac-
          tory interpersonal relationships with peers and
          teachers;

          (C) Inappropriate types of behavior or feelings
          under normal circumstances;

          (D) A general pervasive mood of unhappiness
          or depression; or

          (E) A tendency to develop physical symptoms
          or fears associated with personal or school prob-
          lems.

            (ii) The term includes schizophrenia. The
          term does not apply to children who are
          socially maladjusted, unless it is determined
          that they have a serious emotional distur-
          bance.

34 C.F.R. § 300.7(b)(9); see also Regulations Governing Special Edu-
cation Programs for Children with Disabilities in Virginia Part 1,
"Definitions," at p. 9 (restating federal definition of serious emotional
disturbance).

The regulatory definition delineates no fewer than four specific
conditions a student must satisfy in order to qualify for special educa-
tion services as seriously emotionally disturbed: the student must
demonstrate that he has (1) exhibited one of the five listed symptoms,
(2) "over a long period of time," and (3)"to a marked degree," and
(4) that this condition adversely affects his educational performance.
Finally, the definition pointedly excludes students whose behavior is
attributable to social maladjustment, unless they also suffer an inde-
pendent serious emotional disturbance.

In interpreting this regulation district courts are required to give
deference to the state and local education authorities whose primary
duty it is to administer IDEA. As the Supreme Court noted in Board
of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, "[t]he pri-

                    6
mary responsibility for formulating the education to be accorded a
handicapped child, and for choosing the educational method most
suitable to the child's needs, was left by the [IDEA] to state and local
educational agencies in cooperation with the parents or guardian of
the child." 458 U.S. 176, 207 (1982). Accordingly, we have held that
"[a]bsent some statutory infraction, the task of education belongs to
the educators who have been charged by society with that critical
task. Likewise, federal courts must accord `due weight' to state
administrative proceedings."* Hartmann v. Loudon Cty., 118 F.3d
996, 1000 (4th Cir. 1997) (quoting Rowley, 458 U.S. at 206), cert.
denied, 66 U.S.L.W. 3283 (U.S. Jan. 12, 1998) (No. 97-586). Above
all, federal courts must avoid the temptation "to substitute their own
notions of sound educational policy for those of the school authorities
which they review." Rowley, 458 U.S. at 206; accord Ash v. Lake
Oswego Sch. Dist. No. 7J, 980 F.2d 585, 587-88 (9th Cir. 1992);
Kerkam v. McKenzie, 862 F.2d 884, 887 (D.C. Cir. 1988).

III.

The Springers claim that Edward exhibited a serious emotional dis-
turbance that entitled him to special education services, including
reimbursement for tuition at the New Dominion School. However, we
agree with the SRO and the district court that Edward's juvenile
_________________________________________________________________
*We reject the Springers' assertion that Doyle v. Arlington Cty. Sch.
Bd., 953 F.2d 100 (4th Cir. 1991), requires a decision in their favor.
Doyle and this case are different in at least three respects. First, the LHO
in this case has no special claim to deference, as did the LHO in Doyle.
There "[t]he only point on which the local and state hearing officers dif-
fered in any consequence was in the credibility of one of the witnesses"
who had testified before the LHO and did not appear before the SRO. Id.
at 104. Here, by contrast, the LHO's decision did not turn on witness
credibility but on the weight to be given the Springers' evidence, an
inquiry which both the LHO and SRO are required to make indepen-
dently. Second, the LHO in Doyle explained his result with some care,
whereas the opinion of the LHO in this case was both cursory and con-
clusory. Third, Doyle establishes a prima facie presumption of correct-
ness for administrative findings, which requires that the SRO must
provide reasons for departing from the LHO's findings. Unlike the SRO
in Doyle, the SRO did exactly that here.

                    7
delinquency did not reflect a serious emotional disturbance within the
meaning of the federal and state regulations implementing IDEA.

A.

It seems incontrovertible that Edward was socially maladjusted.
Although neither the federal nor the Virginia regulations define the
term, Edward's behavior fits the definition offered by experts and
accepted by the LHO and the SRO. The LHO rightly understood the
term to refer to "continued misbehavior outside acceptable norms."
See also In re Sequoia Union High Sch. Dist., 1987-88 EHLR Dec.
559:133, 135 (N.D. Cal. 1987) ("socially maladjusted [is] a persistent
pattern of violating societal norms with lots of truancy, substance . . .
abuse, i.e., a perpetual struggle with authority, easily frustrated,
impulsive, and manipulative").

The reports of psychologists and other witnesses at the local due
process hearing uniformly described Edward's condition in terms of
social maladjustment, not serious emotional disturbance. For exam-
ple, in January 1995, Wendy Rudolph, Ph.D., a school psychologist
for Fairfax County, administered a battery of tests to evaluate
Edward's psychological condition. She found symptoms of social
maladjustment: Edward displayed "a disregard for social demands or
expectations. It appears that Ed understands these expectations but
that his behavior is not always guided by them." The most consistent
diagnosis of Edward's problems was that of a "conduct disorder,"
which supports a finding of social maladjustment. Conduct disorder
is marked by a pattern of violating societal norms and "is often asso-
ciated with . . . drinking, smoking, use of illegal substances, and reck-
less and risk-taking acts," all behaviors that Edward exhibited.
Barbara G. Lanzer, a teacher and counselor of disturbed youth for
over twenty years, testified at the local due process hearing that
"[c]onduct disorder is often associated, most frequently associated
with socially maladjusted behaviors." And Dr. Rudolph opined that "a
conduct disorder is consistent with social maladjustment."

Courts and special education authorities have routinely declined,
however, to equate conduct disorders or social maladjustment with
serious emotional disturbance. See, e.g., A.E. v. Independent Sch.
Dist. No. 25, 936 F.2d 472, 476 (10th Cir. 1991); Doe v. Board of

                     8
Educ., 753 F. Supp. 65, 71 n.8 (D. Conn. 1990); In re Morgan Hill
Unified Sch. Dist., 19 IDELR 557, 564-65 (SEA, Cal. 1992). The fact
"[t]hat a child is socially maladjusted is not by itself conclusive evi-
dence that he or she is seriously emotionally disturbed." A.E., 936
F.2d at 476. Indeed, the regulatory framework under IDEA pointedly
carves out "socially maladjusted" behavior from the definition of seri-
ous emotional disturbance. This exclusion makes perfect sense when
one considers the population targeted by the statute. Teenagers, for
instance, can be a wild and unruly bunch. Adolescence is, almost by
definition, a time of social maladjustment for many people. Thus a
"bad conduct" definition of serious emotional disturbance might
include almost as many people in special education as it excluded.
Any definition that equated simple bad behavior with serious emo-
tional disturbance would exponentially enlarge the burden IDEA
places on state and local education authorities. Among other things,
such a definition would require the schools to dispense criminal jus-
tice rather than special education. As one Hearing Officer explained:

          [I]t is not intended to be the duty of special education to
          force socially maladjusted children to school by residen-
          tially placing them if they choose to remain truant. Programs
          within other political divisions, such as the Juvenile Justice
          system, . . . must address this serious problem. . . . If they
          do not, then Congress should act to place this duty clearly.

In re Corpus Christi, 18 IDELR 1281, 1283 (SEA, Tex. 1992). We
agree and find that the conduct at issue falls within the explicit social
maladjustment exception to IDEA's coverage.

B.

As the district court recognized, finding that Edward was socially
maladjusted does not end the inquiry. The regulations contemplate
that a student may be socially maladjusted and suffer an independent
serious emotional disturbance that would qualify him for special edu-
cation services under IDEA. The Springers insist that Edward's is
such a case. Like the district court, we disagree.

First we note the overwhelming consensus among the psycholo-
gists who examined Edward. No fewer than three psychologists

                     9
examined him, and each independently concluded that he was not
seriously emotionally disturbed. An evaluation done in October 1993
by psychologist Randy Roberts, Ph.D., "[did] not indicate the pres-
ence of significant or major psychiatric disturbance." This finding
confirmed the assessment of Edward by psychologist Stanley J.
Kulewicz, Ph.D., who in July 1993 had identified"no significant
behavioral or emotional difficulties." Likewise Dr. Rudolph's January
1995 examination unearthed no evidence of an emotional disability.
In her detailed report, which is the most recent psychological analysis
of Edward, Dr. Rudolph described him as "a poised and pleasant
young man" who is used to being able to "`figure out' how to make
the people around him like him and allow him to have his own way."
Even when he was misbehaving, Dr. Rudolph concluded, Edward was
getting "his own way"; she testified before the LHO "that last year [in
the eleventh grade], in particular, Ed was getting what he wanted. He
didn't want to do work, so he didn't. He didn't like going to class, so
he didn't do that." Dr. Rudolph thus concluded that during this time
Edward was in complete control of his actions, which distinguished
him from emotionally disturbed individuals, who may be "in such
pain and in such difficulty that they cannot get to their goals." Based
on her thorough examination, Dr. Rudolph refused to attribute
Edward's behavior, troubling though it was, to any emotional disabil-
ity or disturbance. Indeed, this case is somewhat remarkable in that
the relevant psychological evidence is virtually uncontradicted.
According to Ms. Lanzer's expert appraisal of this evidence, finding
that Edward is not seriously emotionally disturbed is not even "a close
question."

The Springers have given us no reason to doubt this professional
consensus. They first attempt to show that Edward exhibited one of
the five enumerated symptoms of a serious emotional disturbance by
asserting that he was unable "to build or maintain satisfactory inter-
personal relationships with peers and teachers," 34 C.F.R.
§ 300.7(b)(9)(i)(B). However, ample evidence supports the SRO's
contrary finding. His father indicated that "Ed has lots of friends
across a broad spectrum, from very good students to the academically
unsuccessful students." Edward perceived himself as "socially . . .
very involved with a large group of people that he considered
friends." Dr. Rudolph's observation of him confirmed this self-
perception, as did his history of involvement with social and extracur-

                    10
ricular activities during his time in the Fairfax County schools. Nor
did Edward fail to develop good relationships with teachers. His
French teacher from McLean High, Ghislaine Toulu, told the LHO
that she "really liked Ed, and . . . still really like[s] Ed." His history
teacher from McLean, Robert Peck, described Edward as "very
friendly [with] peers and me." And even Mr. and Mrs. Springer have
described Edward as "respectful of teachers and appropriate," and
indicated that he "got along well with his teachers." Nothing in the
record indicates that an inability to maintain interpersonal relation-
ships existed at all, not to mention persisting"over a long period of
time" or "to a marked degree." See 34 C.F.R. § 300.7(b)(9)(i). Thus,
neither the SRO nor the district court committed any error in rejecting
the contention that Edward was in any way incapable of forming and
maintaining relationships with peers or teachers.

The Springers also claim that Edward exhibited a second enumer-
ated symptom, "a general pervasive mood of unhappiness or depres-
sion," id. at § 300.7(b)(9)(i)(D). However, we agree with the SRO and
the district court that the record simply does not support this conten-
tion. Three separate psychological evaluations of Edward revealed no
evidence of abnormal depression or other emotional disturbance. Two
of the psychologists who reached this result, Dr. Roberts and Dr.
Kulewicz, were chosen by the Springers themselves. Dr. Roberts even
noted that based on his depression and anxiety testing "Ed is reporting
significantly fewer symptoms and distress than is typical of an adoles-
cent his age." The observations of those who had regular contact with
Edward during the eleventh grade confirm these psychological find-
ings. For example, Edward's French teacher, who saw Edward on at
least 160 days during that year, testified that"[h]e did not appear sad.
There was no pervasive sadness. He had friends. He was laughing,
joking in the hallways."

The only contrary evidence, indeed the only hint that Edward ever
suffered from depression at all, was the "sketchy" and "incomplete"
letter from Dr. Novello diagnosing Edward with dysthymia. This con-
dition is clinically defined as less severe than a major depressive dis-
order. Although Dr. Novello never elaborated on his diagnosis, Ms.
Lanzer confirmed that dysthymia is "sort of a low-grade depression."
She noted that in over twenty years of work with emotionally dis-
turbed students she has never worked with a student who was classi-

                     11
fied as seriously emotionally disturbed based solely on a diagnosis of
dysthymia. Thus, Dr. Novello's diagnosis would indicate only that
Edward suffered from mild or moderate depression, if anything.
This evidence simply does not support the Springers' claim that
Edward experienced "pervasive . . . depression," 34 C.F.R.
§ 300.7(b)(9)(i)(D).

There is one final flaw in the Springers' case for tuition reimburse-
ment. Even if they had been able to demonstrate that Edward exhib-
ited one or more of the five qualifying characteristics for a long
period of time and to a marked degree, the Springers still have failed
to establish the critical causal connection between this condition and
the educational difficulties Edward experienced, the final step in
proving a serious emotional disturbance. Id. at § 300.7(b)(9)(i). Prior
to his eleventh grade year, Edward had made steady educational prog-
ress, advancing from grade to grade on schedule. Cf. Rowley, 458
U.S. at 209-10 (evidence that student was advancing from grade to
grade indicated educational progress). In the eleventh grade Edward
stopped attending classes, regularly used drugs and alcohol, and
engaged in other criminal activities. The precipitous drop in Edward's
grades at this time appears to be directly attributable to his truancy,
drug and alcohol use, and delinquent behavior rather than to any emo-
tional disturbance. See In re Pflugerville Indep. Sch. Dist., 21 IDELR
309, 311 (SEA, Tex. 1994) (noting that when student had made pass-
ing grades prior to involvement with drugs, "it is inferentially permis-
sible to attribute any lowering of his grades to his unwise choice to
spend less mental energies on his academics and to spend more men-
tal energies on [drug activities]"). Particularly given the paucity of
evidence that Edward suffered any sort of emotional disorder, it can
hardly be said that the record directs a finding that a serious emotional
disturbance adversely affected his educational performance. Edward's
delinquent behavior appears to be the primary cause of his troubles.

IV.

The Springers also challenge the district court's grant of the School
Board's motion in limine excluding live testimony from Dr. Novello.
We hold, however, that the district court's decision not to admit Dr.
Novello's testimony as "additional evidence" under 20 U.S.C.
§ 1415(e)(2) was not an abuse of discretion.

                    12
In Rowley the Supreme Court cautioned that IDEA left the primary
responsibility for teaching children and formulating educational pol-
icy with state and local education authorities. The Court reiterated
"that courts lack the `specialized knowledge and experience' neces-
sary to resolve `persistent and difficult questions of educational pol-
icy.'" 458 U.S. at 208 (quoting San Antonio Indep. Sch. Dist. v.
Rodriguez, 411 U.S. 1, 42 (1973)).

To give meaning to this rhetoric the Court of Appeals for the First
Circuit has outlined a strict approach to the concept of "additional evi-
dence" in section 1415(e)(2). See Town of Burlington v. Department
of Educ., 736 F.2d 773, 790 (1st Cir. 1984), aff'd, 471 U.S. 359
(1985). As the court explained:

          We construe "additional" in the ordinary sense of the word
          . . . to mean supplemental. Thus construed, this clause does
          not authorize witnesses at trial to repeat or embellish their
          prior administrative hearing testimony; this would be
          entirely inconsistent with the usual meaning of"additional."
          We are fortified in this interpretation because it structurally
          assists in giving due weight to the administrative proceed-
          ing, as Rowley requires.

Id. (citations and footnote omitted). A lax interpretation of "additional
evidence" would "reduce the proceedings before the state agency to
a mere dress rehearsal by allowing appellants to transform the Act's
judicial review mechanism into an unrestricted trial de novo." Roland
M. v. Concord Sch. Comm., 910 F.2d 983, 997 (1st Cir. 1990), cert.
denied, 499 U.S. 912 (1991). Therefore the exclusion of "testimony
from all who did, or could have, testified before the administrative
hearing" would be "an appropriate limit in many cases." Burlington,
736 F.2d at 790. We, along with other circuits, adopt the Burlington
approach. See, e.g., Monticello Sch. Dist. No. 25 v. George L., 102
F.3d 895, 901 (7th Cir. 1996); Ojai Unified Sch. Dist. v. Jackson, 4
F.3d 1467, 1472-73 (9th Cir. 1993), cert. denied , 513 U.S. 825
(1994).

That approach counsels affirmance of the district court. The
Springers do not contend that Dr. Novello's testimony was not avail-
able during the administrative review process. In fact, Dr. Novello

                     13
examined Edward months before Fairfax County's initial eligibility
committee meeting and had not seen him again after that time. There-
fore, Dr. Novello's evaluation of Edward -- and anything he might
have added to the letter that is contained in the record -- was avail-
able well before the administrative process began. Neither does it
appear that Dr. Novello himself was unavailable to testify during any
phase of the administrative process. Although the Springers adverted
to scheduling difficulties, we see no error in the district court's find-
ing that, despite these difficulties, Dr. Novello"doesn't fall within the
category of being unavailable."

Instead, what seems to have happened here is that the Springers
made the tactical decision to reserve the expense-- and the impact
-- of live testimony by Dr. Novello until trial in federal court. We
shall assume that their decision was made in good faith. However,
were we to allow these litigants to escape the consequences of a liti-
gation strategy gone awry, we would invite future litigants to engage
in strategic behavior that may not be so innocent.

A lenient standard for additional evidence would have the conse-
quence of making the whole IDEA process more time consuming, as
parties scrambled to use the federal court proceeding to patch up
holes in their administrative case. Whether this lengthy process would
serve students is doubtful at best. The IDEA was designed to facilitate
the inclusion of disabled children into the public education system.
See Rowley, 458 U.S. at 191-97. "Children are not static beings; nei-
ther their academic progress nor their disabilities wait for the resolu-
tion of legal conflicts." Susan N. v. Wilson Sch. Dist., 70 F.3d 751,
760 (3d Cir. 1995). The district court's decision to exclude the evi-
dence properly encourages thorough administrative review of special
education disputes. It facilitates the resolution of these disputes
sooner rather than later, and in so doing advances the aims of Con-
gress in this statute.

V.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                     14